DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20 filed September 28, 2020, which are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 (and claims 2-10 and 12 at least for depending from a rejected claim) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, has a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “a shoe” in line 1, and the claim also recites "a sports shoe" in line 1 which is the narrower statement of the range/limitation. 
Claim 11, is indefinite as it recites “an outsole”. It is unclear if an outsole is now required by the claim or if the outsole is only functionally recited. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “an outsole” as being structurally required by the claim.
Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, and 11-12, as best can be understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardlaw US 9781970.
Regarding Independent Claim 1, Wardlaw discloses a shoe (Abstract, Fig. 9a), in particular a sports shoe (Abstract; Fig. 9a), having an upper (Fig. 9a, #904) and a sole (Fig. 9a, #910) connected to said upper (Fig. 9a), wherein at least some areas of the sole (Fig. 9a, #910; Col. 17, l. 23-30) comprise a number of hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) embedded in a carrier material (Fig. 3, #330; Col. 14, l. 63-64), wherein said carrier material consists of a foamed plastic material (Fig. 3, #330 shows a foamed material; 
Regarding Claim 2, Wardlaw discloses the shoe according to claim 1, wherein the plastic material used as carrier material has visco-elastic behavior (Col. 14, l. 37-41 & Col. 14, 51-53 states that the plastic material #330 can be TPU or EVA, which are both well-known to be viscoelastic materials).  
Regarding Claim 3, Wardlaw discloses the shoe according to claim 1, wherein the plastic material used as the carrier material comprises polyurethane (Col. 14, l. 37-41; Col. 14, 51-53).  
Regarding Claim 6, Wardlaw discloses the shoe according to claim 1, wherein the hollow bodies have a spherical or ellipsoidal shape (Fig. 2; Col. 3, l. 27-35).  
Regarding Claim 7, Wardlaw discloses the shoe according to claim 1, wherein the hollow bodies have an elongated shape (Figs. 2 & 9a-9f; Col. 3, l. 27-35).  
Regarding Claim 11, Wardlaw discloses the shoe according to claim 1, wherein the sole is designed as a midsole (Fig. 3, #300) under which an outsole (Fig. 9a, #960) is arranged (Fig. 9a; Col. 17, l. 37-46).  
Regarding Claim 12, Wardlaw discloses the shoe according to claim 1, wherein the shoe is designed as a jogging shoe (Abstract. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Wardlaw  .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above, and further in view of Whiteman US 9930928.
Regarding Claim 4, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the plastic material used as the carrier material has a density of between 0.15 and 0.35 g/cm3.  
Whiteman teaches a sole for a sport shoe wherein a plastic material used as a carrier material (Col. 12, l. 56-60) has a density of between 0.15 and 0.35 g/cm3 (Col. 12, l. 56-60).
Both Wardlaw and Whiteman teach analogous inventions in the art of sport shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Whiteman such that the carrier material would have a density in the range of 0.15-0.35g/cm3 so that the carrier .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above, and further in view of Miller US 20110099845.
Regarding Claim 5, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the plastic material used as the carrier material has a hardness of between 25 and 40 Asker C.  
Miller teaches a method for making shoe soles wherein a plastic material (¶0019) used as a carrier material (¶0019) has a hardness of between 25 and 40 Asker C (¶0019 notes: “The foams have been developed to a hardness of 20 Asker C, and range significantly (about 80% less and greater than 20 Asker C)”. This would make the range 4 – 36 Asker C, allowing for a hardness of between 25-36 Asker C).  
Both Wardlaw and Miller teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Miller such that the Asker C of the carrier material would be between 25-40 to allow the foam to be soft enough to feel comfortable against the foot of the wearer but hard enough to protect against uneven ground. Examiner notes the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above.
Regarding Claim 8, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the largest dimension (L) of a hollow body is between 4 mm and 10 mm. However, the largest dimension of the hollow body is between 4-10mm is a results effective variable with the results being a change in the composition and size of the hollow body itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hollow body the claimed dimensions of between 4-10mm, in order to give the hollow body the proper functionality for the shoe sole and the ability to hold the desired polymer filling, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
	Regarding Claim 9, Wardlaw discloses the shoe according to claim 1, but does not expressly disclose wherein the wall thickness (t) of a hollow body is between 0.3 mm and 1.2 mm. However, the wall thickness of the hollow body is between 0.3-1.2mm is a results effective variable with the results being a change in the composition and size of the hollow body itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hollow body the claimed wall thickness of between 0.3-1.2mm, in order to give the hollow body the proper functionality for the shoe sole and use a cost effective amount of materials during .
Claims 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied to claim 1 above, and further in view of Liu US 20060026863.
Regarding Claim 10, Wardlaw discloses the shoe according to claim 1, wherein there are hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) in the sole (Figs. 9a-9F), but does not expressly disclose that the hollow bodies take up between 25% and 75% of a volume of the sole.
Liu teaches a shoe sole wherein there are EVA foam particles (Abstract) that take up between 25% and 75% of a volume of the sole (Abstract).
Both Wardlaw and Liu teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Liu such that the hollow bodies would take up 25% to 75% of the volume of the sole so that the sole could maintain the desired mechanical properties desired by the designers of the shoe such as allowing the shoe to have more rebound elasticity when running due to the addition of TPU between the particles, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Independent Claim 13, Wardlaw discloses a shoe (Abstract, Fig. 9a), comprising: an upper (Fig. 9a, #904); and a sole (Fig. 9a, #910) connected to the upper (Fig. 9a), the sole comprising a midsole (Fig. 3, #300) and an outsole (Fig. 9a, #960), wherein a plurality of hollow bodies (Fig. 2, #200; Col. 13, l. 54 – Col. 14, l. 3; Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28) are provided within the midsole (Fig. 3, #300; Col. 14, l. 37-41; Col. 14, 51-53), the hollow bodies being embedded within a carrier material (Fig. 3, #330; Col. 14, l. 63-64), wherein the hollow bodies define an internal volume within the midsole (Fig. 3 shows the hollow bodies defining an internal volume; Col. 9, l. 13-24) 
Wardlaw does not expressly disclose that the internal volume is between 25% and 75 % of a total volume of the midsole.
Liu teaches a shoe sole wherein there are EVA foam particles (Abstract) that take up between 25% and 75% of a volume of the midsole (Abstract).
Both Wardlaw and Liu teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Liu such that the hollow bodies would take up 25% to 75% of the volume of the sole so that the sole could maintain the desired mechanical properties desired by the designers of the shoe such as allowing the shoe to have more rebound elasticity when running due to the addition of TPU between the particles, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 14, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the hollow bodies comprise expanded thermoplastic polyurethane (E-TPU) (Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28).  
Regarding Claim 15, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the hollow bodies define outer surfaces that are completely closed (Fig. 2; Col. 4, l. 24-26), and wherein an internal cavity (Fig. 2, #220) of each of the hollow bodies contains air (Fig. 2; Col. 4, l. 24-26).  
Regarding Claim 16, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the plurality of hollow bodies are spherical (Fig. 2).  
Regarding Claim 17, the modified shoe of Wardlaw discloses the shoe of claim 13, wherein the hollow bodies are produced by injection moulding, blow moulding, or laser sintering (Col. 3, l. 1-15). It is noted that Claim 17 recites the product-by-process limitation, “the hollow bodies are produced by injection moulding, blow moulding, or laser sintering”.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  See MPEP 2113.  As Wardlaw discloses the claimed structure, the process by which the product is obtained is not germane to the issue of patentability.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw, and further in view of Liu.
Regarding Independent Claim 18, Wardlaw discloses a shoe (Abstract, Fig. 9a), comprising: an upper (Fig. 9a, #904); and a sole (Fig. 9a, #910) connected to the upper (Fig. 9a), the sole comprising a midsole (Fig. 3, #300) consisting of a plurality of 
Wardlaw does not expressly disclose that the internal volume is between 25% and 75% of a total volume of the midsole.
Liu teaches a shoe sole wherein there are EVA foam particles (Abstract) that take up between 25% and 75% of a volume of the midsole (Abstract).
Both Wardlaw and Liu teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Wardlaw with the teachings of Liu such that the hollow bodies would take up 25% to 75% of the volume of the sole so that sole could maintain the desired mechanical properties desired by the designers of the shoe such as allowing the shoe to have more rebound elasticity when running due to the addition of TPU between the particles, and since it has been held that the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 19, the modified shoe of Wardlaw discloses the shoe of claim 18, wherein the hollow bodies comprise expanded thermoplastic polyurethane (E-TPU) (Col. 17, l. 62 – Col. 18, l. 2; Col. 18, l. 25-28).  
Regarding Claim 20, the modified shoe of Wardlaw discloses the shoe of claim shoe of claim 19, wherein the carrier material comprises a foamed plastic (Fig. 3, #330 shows a foamed material; Col. 14, l. 37-41; Col. 18, l. 25-28).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peyton US 20160150855 A1 teaches a sole construction with hollow bodies and a binder
Chen US 20180103719 teaches a sole with a popcorn sole
Bischoff US 20180055144 teaches a sole with hollow bodies
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732